Exhibit 10(a)

FIFTH AMENDMENT AND FORBEARANCE AGREEMENT

THIS FIFTH AMENDMENT AND FORBEARANCE AGREEMENT (this "Agreement"), dated and
effective the 31st day of December, 2002 (the "Effective Date"), by and among
SPEIZMAN INDUSTRIES, INC., a Delaware company ("Speizman"), SPEIZMAN YARN
EQUIPMENT, INC., a South Carolina company ("Speizman Yarn"), WINK DAVIS
EQUIPMENT COMPANY, INC., a Georgia company ("Wink Davis"), TODD MOTION CONTROLS,
INC., a North Carolina company ("Todd Motion" and together with Speizman,
Speizman Yarn, Wink Davis and any future or indirect subsidiaries of Speizman or
of any other entities listed above, the "Borrowers"), jointly and severally and
their respective successors and assigns, and SOUTHTRUST BANK ("Lender").

R E C I T A L S :

WHEREAS, the Borrowers above entered into that certain Credit Facility
Agreement, dated as of May 31, 2000 (the "Credit Agreement") with Lender for the
purpose of establishing a $17,500,000 Revolving Credit Facility and a
$15,000,000 Letter of Credit Facility with the Lender in favor of the Borrowers
(collectively, with all other obligations owed by Borrowers to SouthTrust, the
"Obligations") (all terms not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement); and

WHEREAS, the parties amended the Credit Agreement pursuant to that certain
Amendment and Forbearance Agreement dated as of the 13th day of November, 2000
(the "First Amendment"); and

WHEREAS, the parties amended the Credit Agreement pursuant to that certain
Second Amendment and Forbearance Agreement dated July 1, 2001 (the "Second
Amendment"); and

WHEREAS, the parties amended the Credit Agreement pursuant to that certain Third
Amendment and Forbearance Agreement dated February 19, 2002 (the "Third
Amendment"); and

WHEREAS, the parties amended the Credit Agreement pursuant to that certain
Fourth Amendment and Forbearance Agreement dated July 31, 2002 (the "Fourth
Amendment," and collectively with the First Amendment, the Second Amendment, and
the Third Amendment, the "Amendments");

WHEREAS, pursuant to the Amendments, Lender’s outstanding commitment under the
Revolving Credit Facility has been reduced to $15,000,000 (subject to the
borrowing base formula set forth in the Credit Facility as amended pursuant to
the Amendments and herein, regarding availability under the Revolving Credit
Facility), and the outstanding commitment under the Letter of Credit Facility
has been reduced to  $6,000,000; and

WHEREAS, the Borrowers have requested the Lender to temporarily modify certain
terms of the Credit Agreement and to forbear from taking remedial actions as a
result of their non-compliance with certain covenants and warranties in the
Credit Agreement (the "Existing

 

--------------------------------------------------------------------------------

 

Noncompliance") and to extend the Forbearance Period as set forth in the Fourth
Amendment; and

WHEREAS, the Lender is willing to accommodate the Borrowers under the terms set
forth in this Agreement; and

WHEREAS,   the Lender is willing to grant the forbearance requested by the
Borrowers, but only upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the Borrowers and the Lender agree as follows:

1.          Borrowers acknowledge and agree that the foregoing recitals are
true, correct, and complete.

2.          “Existing Noncompliance”: Borrowers acknowledge that as of the date
hereof, they are not in compliance with Sections 10.16, 10.17, 10.18 and 10.19
of the Credit Agreement and as set forth in Sections 4.01(a), (c) and (d) of the
Second Amendment.  These constitute the sole Existing Noncompliance conditions. 
As a result, the Lender could declare an event of default under the Credit
Agreement and exercise its rights and remedies thereunder and under the related
Loan Documents.

3.          Except as expressly set forth herein, the terms and conditions of
the Credit Agreement remain in full force and effect.  This Agreement shall be a
Loan Document.

4.          Lender agrees that, in respect of the Existing Noncompliance, during
the Forbearance Period (as defined below), Lender will not enforce or exercise
any remedies available to it under the Loan Documents, and will not seek
collection of the Loans from the Borrowers, except as set forth herein.  As used
herein, the term "Forbearance Period" means the period of time commencing on as
of the date of this Agreement and ending on March 31, 2003, subject to an
earlier termination of the Forbearance Period as provided in Section 6 below.

5.          Interest shall continue to accrue on the principal of the Loans, as
set forth in the Credit Agreement, as amended, until such principal is paid in
full. During the Forbearance Period, Borrowers shall make all payments in
accordance with the payment terms set forth in the respective Loan Documents.

6.          Notwithstanding the provisions of Section 2 above, the Forbearance
Period shall  automatically terminate without further notice to the Borrowers or
any other person (all notice otherwise required by the Loan Documents or
otherwise being hereby waived) if (i) any case or other proceeding is instituted
by or against Borrowers under any state or federal law relating to the
bankruptcy or insolvency of debtors, including, without limitation, the United
States Bankruptcy Code, 11 U.S.C. § 101 et seq.; (ii) any "Event of Default" (as
defined in the Loan Documents) occurs under any of the Loan Documents other than
the Existing Noncompliance; (iii) any of the acknowledgments, warranties, or
representations of Borrowers set forth herein shall be untrue or inaccurate in
any material respect as of the date made; or (iv) Borrowers breach, default, or
failure to perform any other obligation or agreement contained in this Agreement
in a material way arising to an Event of Default under the Loan Documents,

2

--------------------------------------------------------------------------------

 

including, without limitation, the failure to meet its EBITDA projections as set
forth in more detail in paragraph 10.

7.          During the Forbearance Period, SouthTrust can require Borrowers, at
Borrowers' sole expense, to hire an independent outside consulting firm to
assist Borrowers with financial reporting, soliciting alternative financing
opportunities, and seeking potential investors and/or purchasers.  SouthTrust
shall notify Borrowers in writing of such request.  Borrowers will thereafter
notify SouthTrust in writing of the name and address of the consultant that
Borrowers intends to hire.

8.          The Credit Agreement, as amended, is hereby amended as follows:

                        (a)        The “Facility Number 1 Termination Date”
means March 31, 2003.

                        (b)        The “Facility Number 2 Termination Date”
means March 31, 2003.

9.          In addition to the reports required under Section 10.1 of the Credit
Agreement, as amended by the Amendments, the Borrowers will provide within 20
days after the end of each month, all financial information and reporting
currently required under the Credit Agreement on a quarterly basis, including
EBITDA calculations, on a monthly basis with financial information for the
immediately proceeding month.

10.          Borrowers have provided Lender month-end EBITDA projections for all
months covered by the Forbearance Agreement (the "EBITDA Projections").  A copy
of the EBITDA Projections are attached hereto as Exhibit A.  It shall constitute
an Event of Default hereunder, and cause the termination of this Agreement, if
the actual EBITDA numbers for any one month do not fall within a variance of
$100,000 of the EBITDA Projections for that month.

11.          The Lender shall have no further obligation to provide additional
financing to the Borrowers except as set forth under the Loan Documents or
herein.  Nothing contained herein shall constitute a commitment or guarantee by
Lender to extend any future financing to Borrowers, except as set forth in the
Loan Documents.

12.          Borrowers acknowledge and agree that (i) this Agreement is not
intended to be, and shall not be deemed or construed to be, a novation or
release of the Loan Documents or any of them; (ii) except as expressly provided
in this Agreement, this Agreement is not intended to be, and shall not be deemed
or construed to be, a modification, amendment, or waiver of the Loan Documents
or any of them; (iii) neither this Agreement nor any payments made or other
actions taken pursuant to this Agreement shall be deemed to cure the Existing
Noncompliance unless and until all sums payable with respect thereto pursuant to
the Loan Documents are paid in full or Borrowers shall have met the conditions
of this Agreement with respect thereto; (iv) except as otherwise expressly
provided in this Agreement, Lender reserves all available rights and remedies,
at law, in equity, and under the Loan Documents, in connection with any Event of
Default, including the Existing Noncompliance, whether now existing or hereafter
occurring, under the Loan Documents; and (v) all requirements in the Loan
Documents for notice by Lender to the Borrowers, or any of them, are hereby
waived, except as set forth herein.

3

--------------------------------------------------------------------------------

 

13.          Borrowers ratify and confirm all terms and conditions of the Loan
Documents (as amended hereby).  Borrowers acknowledge that: (i) all the Loan
Documents are in full force and effect, and (ii) the Loan Documents constitute
the legal, valid and binding obligations of Borrowers enforceable against
Borrowers in accordance with their terms.  Borrowers represent and warrant to
Lender that as of the date hereof, Borrowers have no defenses, setoffs, rights
of recoupment, counterclaims or claims of any nature whatsoever in respect to
the Loan Documents, and to the extent any such defenses, setoffs, rights of
recoupment, counterclaims or claims may exist, whether known or unknown, the
same are hereby expressly waived, released and discharged.  Borrowers represents
and warrants to Lender that the Loans continue to be secured by the Loan
Documents, and that except with respect to the Existing Noncompliance, no Event
of Default has occurred and is continuing under the Loan Documents, and no event
has occurred or failed to occur that, with the lapse of time, giving of notice
or both, would constitute an Event of Default under the Loan Documents.

14.          Borrowers, in consideration of Lender's agreement to forebear and
modify the Agreements as set forth above and herein, and as a material
inducement therefore, does hereby release, remise and forever discharge Lender
and its affiliates, parents, divisions, subsidiaries, successors, predecessors,
stockholders, officers, directors, agents, employees, attorneys, successors, and
assigns (Lender and such other parties being collectively referred to herein as
the "Released Parties") of and from any and all claims, liabilities, actions,
and causes of action, if any, of whatever kind or nature, whether known or
unknown, those that are contingent, suspected, or unsuspected, and whether
concealed or hidden, which have existed,  arising out of or in any way connected
with any occurrences, acts, omissions, or transactions involving, directly or
indirectly, the Loan Documents, or any of the Obligations, or any other
transactions and dealings between the Borrower.

15.          Borrowers further acknowledge and agree that all of the Loan
Documents will continue to secure all of the Obligations, and Borrowers have
heretofore and do hereby waive any right for a marshaling of any Collateral now
or hereafter subject to the liens and security interests of the Loan Documents.

16.          In recognition of Lender's right to have all its attorneys' fees
and other expenses incurred in connection with the preparation, negotiations and
drafting of this Agreement secured by the Collateral, notwithstanding payment in
full of all Obligations by Borrowers, Lender shall not be required to record any
terminations or satisfactions of any of its liens on the Collateral unless and
until Borrowers has executed and delivered to Lender releases of all claims,
known and unknown which exist as of the date thereof.  Borrowers understand that
this provision constitutes a waiver of its rights under § 7-9A-513 of the
Alabama Code.

17.         Borrowers acknowledge and agree that, if Lender shall, pursuant to
the rights granted to Lender hereunder, under the Loan Documents, or under
applicable law, dispose of any or all of the Collateral after the occurrence of
an Event of Default, such disposition shall be deemed commercially reasonable
if, in the written opinion of three (3) commercial loan officers with three (3)
years of experience each, the manner of the disposition is not inconsistent with
the manner in which such commercial loan officers would have handled the
disposition.

4

--------------------------------------------------------------------------------

 

18.          Borrowers represent and warrant to Lender that: (i) Borrowers are,
respectively, corporations organized, validly existing and in good standing
under the laws of the State set forth above and have full power and authority to
execute, deliver and perform this Agreement and the other Loan Documents, and
the same have been duly authorized pursuant to all requisite corporate action;
(ii) this Agreement and the other Loan Documents constitute valid and legally
binding obligations of the Borrowers, enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally, and general principles of equity; (iii) the execution, delivery and
performance by the Borrowers of this Agreement and the other Loan Documents,
will not and did not, violate, conflict with, or constitute any default under
any law (including laws relating to usury), government regulation, or any other
agreement or instrument binding upon the Borrowers; and (iv) no approval,
authorization or other action by, or filing with, any governmental official,
board or authority is required in connection with the execution and delivery of
this Agreement or any of the other Loan Documents, and the performance of the
provisions thereof, except such approvals and authorizations as have been
received, such actions as have been taken, and such filings as have been made.

19.          This Agreement shall be construed in accordance with, and shall in
all respects be governed by, the laws of the State of North Carolina.  The Loans
owing under the Loan Documents are payable to Lender by Borrowers at Lender's
principal place of business in Birmingham, Jefferson County, Alabama, and the
Loan Documents and this Agreement shall be enforceable in the state and federal
courts presiding in Jefferson County, Alabama, and any other court of competent
jurisdiction.  Borrowers agree to pay all expenses, including reasonable
attorney's fees, incurred by Lender in connection with the negotiation and
preparation of this Agreement.

20.          Borrowers agree to pay all expenses, including reasonable
attorneys' fees, incurred by Lender in connection with the negotiations and
preparation of this Agreement.  The validity and effectiveness of this Agreement
is conditioned upon Borrowers paying all outstanding expenses of Lender as of
the Effective Date, including attorneys' fees.

21.          WAIVER OF JURY TRIAL.  BORROWERS AND LENDER HEREBY EXPRESSLY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LAWSUIT OR OTHER COURT ACTION
RELATED TO THE LOANS, THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING, WITHOUT LIMITATION, IN
RESPECT TO ANY CLAIM, COUNTERCLAIM, THIRD-PARTY CLAIM, DEFENSE, OR SET-OFF
ASSERTED IN ANY SUCH LAWSUIT OR COURT ACTION.  ANY SUCH LAWSUIT OR COURT ACTION
SHALL BE TRIED EXCLUSIVELY TO A COURT WITHOUT A JURY.  BORROWERS SPECIFICALLY
ACKNOWLEDGE THAT THEIR EXECUTION OF THIS WAIVER OF JURY TRIAL IS A MATERIAL
PORTION OF THE CONSIDERATION RECEIVED BY THE LENDER IN EXCHANGE FOR ITS ENTERING
INTO THIS AGREEMENT.

22.          This Agreement may be executed in any number of counterparts, but
it shall not be necessary that each counterpart be executed by all the parties
hereto as long as each party executes at least one such counterpart. When each
of the parties hereto has executed at least one

5

--------------------------------------------------------------------------------

 

counterpart hereof, this Agreement shall thereupon be deemed executed by all
parties, and together all such counterparts shall comprise but a single
instrument.  No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party to this Agreement by any court or
other governmental or judicial authority by reason of such party's having or
being deemed to have structured or dictated such provision.  This Agreement will
inure to the benefit of the parties hereto, their respective successors and
assigns.  This Agreement and the obligations of the parties hereunder shall be
interpreted, construed and enforced in accordance with the laws of the State of
North Carolina.  Time is of the essence in the performance of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

COMPANY AND SUBSIDIARIES:                        LENDER:

SPEIZMAN INDUSTRIES, INC. (SEAL)               SOUTHTRUST BANK (SEAL)

By:  /s/ Paul Demmink                                                   By:  /s/
Cole Taylor                                          
          Paul
Demmink                                                              Cole Taylor
          Title:   Vice
President                                                    Title:   Vice
President

SPEIZMAN YARN EQUIPMENT, INC.
(SEAL)

By:  /s/ Paul Demmink                                      
           Paul Demmink
           Title:   Vice President

TODD MOTION CONTROLS, INC.
(SEAL)

By:  /s/ Paul Demmink                                      
           Paul Demmink
           Title:   Vice President

WINK DAVIS EQUIPMENT
COMPANY, INC. (SEAL)

By:  /s/ Paul Demmink                                      
            Paul Demmink
           Title:   Vice President



6

--------------------------------------------------------------------------------

 

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG  )
)
)

I, L. Gail Gormly, a Notary Public in and for said County in said State, hereby
certify that Paul R.M. Demmink, whose name as Vice President of SPEIZMAN
INDUSTRIES, INC., a Delaware corporation, is signed to the foregoing Forbearance
Agreement, and who is known to me, acknowledged before me on this day that,
being informed of the contents of such instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said
corporation.

Given under my hand and seal, this 31st day of December, 2002

                                                                      NOTARY
PUBLIC – /s/ L. Gail Gormly
[SEAL]
                                                                                    
My Commission Expires: November 11, 2005

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG  )
)
)

I, L. Gail Gormly, a Notary Public in and for said County in said State, hereby
certify that Paul R.M. Demmink, whose name as Vice President of SPEIZMAN YARN
EQUIPMENT, INC., a South Carolina corporation, is signed to the foregoing
Forbearance Agreement, and who is known to me, acknowledged before me on this
day that, being informed of the contents of such instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

Given under my hand and seal, this 31st day of December, 2002.

                                                                      NOTARY
PUBLIC – /s/ L. Gail Gormly
[SEAL]
                                                                                    
My Commission Expires: November 11, 2005

7

--------------------------------------------------------------------------------

 

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG  )
)
)

I, L. Gail Gormly, a Notary Public in and for said County in said State, hereby
certify that Paul R.M. Demmink, whose name as Vice President of TODD MOTION
CONTROLS, INC., a North Carolina corporation, is signed to the foregoing
Forbearance Agreement, and who is known to me, acknowledged before me on this
day that, being informed of the contents of such instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

Given under my hand and seal, this 31st day of December, 2002.

                                                                      NOTARY
PUBLIC – /s/ L. Gail Gormly
[SEAL]
                                                                                    
My Commission Expires: November 11, 2005

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG  )
)
)

I, L. Gail Gormly, a Notary Public in and for said County in said State, hereby
certify that Paul R.M. Demmink, whose name as Vice President of WINK DAVIS
EQUIPMENT, INC., a Georgia corporation, is signed to the foregoing Forbearance
Agreement, and who is known to me, acknowledged before me on this day that,
being informed of the contents of such instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said
corporation.

Given under my hand and seal, this 31st day of December, 2002.

                                                                      NOTARY
PUBLIC – /s/ L. Gail Gormly
[SEAL]
                                                                                    
My Commission Expires: November 11, 2005


8

--------------------------------------------------------------------------------

 

STATE OF ALABAMA

COUNTY OF JEFFERSON  )
)
)

I, Terri Y. Williams, a Notary Public in and for said County in said State,
hereby certify that Cole Taylor, whose name as Vice President of SOUTHTRUST BANK
is signed to the foregoing Forbearance, and who is known to me, acknowledged
before me on this day that, being informed of the contents of such instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said SOUTHTRUST BANK.

Given under my hand and seal, this 31st day of December, 2002.

                                                                      NOTARY
PUBLIC - /s/ Terri Y. Williams
[SEAL]
                                                                                    
My Commission Expires: February 5, 2005



 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

EBITDA PROJECTIONS